Citation Nr: 0945174	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a compression fracture at T-12.

2.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disorder.

3.  Entitlement to a total rating by reason of individual 
unemployability.  


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in February 2005 that denied a 
rating in excess of 20 percent for residuals of a vertebral 
fracture, 30 percent for a psychiatric disorder, and denied 
entitlement to TDIU.  In a Supplemental Statement of the Case 
(SSOC) dated in October 2007, the Veteran's disability rating 
for his psychiatric disorder was increased to 50 percent 
effective the date of receipt of his informal claim for an 
increase for this disability.  

In August 2008, the Board remanded this matter for 
consideration of new evidence that was submitted by the 
Veteran without a waiver of RO consideration; to clarify 
whether the Veteran had an informal hearing at the RO and, if 
so, to obtain a copy of the hearing transcript; to obtain 
more recent treatment records; to provide the Veteran 
additional information on selection of a Veterans' Service 
Organization (VSO) to represent him; and for an additional 
notice letter.


FINDINGS OF FACT

1.  The Veteran's residuals of a compression fracture at T-12 
is not shown to cause forward flexion of the thoracolumbar 
spine that is limited to 30 degrees or less or any type of 
spinal ankylosis.  

2.  In this case, the Veteran has total occupational, but not 
total social, impairment as a consequence of his service-
connected psychiatric disorder.

3.  Giving the benefit of the doubt to the Veteran, he was 
shown to be unemployable throughout the appeal period due to 
his service connected thoracolumbar spine and psychiatric 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria in for a rating in excess of 20 percent for 
residuals of a fracture to T-12 have not been not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5242 (2009).

2.  With resolution of reasonable doubt in favor of the 
Veteran, the criteria for a rating of 70 percent, but no 
higher, for the Veteran's psychiatric disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2009).

3.  With resolution of reasonable doubt in favor of the 
Veteran, the criteria for TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.18(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record     (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1).  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 
Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  The third sentence 
of 38 C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which the Court 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

Here, the Veteran was sent a letter in December 2004, prior 
to the rating decision appealed herein, that explained that, 
in order to receive an increased rating for a service 
connected disability, the Veteran needed to show that the 
disability got worse and that, in order to establish 
entitlement to TDIU, he needed to show that his service 
connected disabilities alone prevented him from performing 
substantially gainful employment.  The letter also explained 
the evidence that VA already received in support of the 
Veteran's claim, the evidence that VA was responsible for 
obtaining on his behalf, and the evidence that VA would make 
reasonable efforts to obtain if sufficiently identified by 
the Veteran.  The Veteran was also informed that it was his 
responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency. 

In March 2006, shortly after the Court decided Dingess, the 
Veteran was sent a letter that explained the general manner 
whereby VA assigns disability ratings and effective dates.  
His claims were subsequently readjudicated in a Supplemental 
Statement of the Case (SSOC) dated in October 2007, thereby 
curing any predecisional notice error in this regard.  

The Veteran was also sent additional notice pursuant to the 
VCAA after the Board's August 2008 remand.  An August 2008 
letter informed the Veteran what the evidence needed to show 
in order to establish his claim for increased disability 
compensation and TDIU and again provided information about 
VA's duty to assist the Veteran in obtaining information in 
support of his claim as well as how VA assigns disability 
ratings and effective dates.  In accordance with the Board's 
remand instructions, the letter also provided the general 
rating criteria for diseases and injuries of the spine as 
well as the general rating formula for mental disorders.   

In addition to providing various notices to claimants, VA 
must make reasonable efforts to assist them in obtaining the 
evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating such claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has of record evidence including service treatment 
records, VA treatment records, private treatment records, 
Social Security Administration (SSA) disability records, 
written statements that were submitted by the Veteran, and a 
lay statement from a former friend and employer of the 
Veteran.  VA contracted examinations were provided in 
connection with this claim.

For the reasons set forth above, the Board concludes that the 
requirements of the VCAA were met herein. 

Furthermore, the Board finds that VA substantially complied 
with the instructions that were set forth in the August 2008 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Specifically, the Veteran was sent the notices identified in 
the remand instructions, more recent VA treatment records 
were obtained, and the RO determined that an informal hearing 
was not held at the RO so that no transcript thereof existed.  

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

	A.  Residuals of a fracture of T-12

In this case, the Veteran's disability has been evaluated at 
the 20 percent rate under the criteria for evaluating 
thoracolumbar spine disorders.  

Under the formula for rating spine disorders (Diagnostic 
Codes 5235-5242), a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

In other words, given the above criteria, the Veteran is 
entitled to an increased evaluation only on three bases: 
limitation of flexion to 30 degrees (bearing in mind the 
applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis 
of the entire thoracolumbar spine, or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  Other symptoms, 
such as limitation of motions other than flexion, muscle 
spasm, and abnormal spinal contour, are fully contemplated by 
the assigned 20 percent evaluation and do not warrant further 
discussion with regard to the question of whether an 
increased evaluation is warranted.

In this case, the Board has considered the findings from a 
December 2006 VA examination, as well as the Veteran's 
reports of outpatient treatment.  As to forward flexion, the 
December 2006 VA examination revealed flexion to 80 degrees, 
with pain at the extreme of motion.  The examiner cited that, 
after repetitive use, pain caused an additional 10 degrees of 
limitation of motion in all directions.  The Veteran's range 
of motion was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  In light of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, the Board has considered these 
symptoms in tandem but finds no basis for concluding that 
they are at all commensurate to flexion limited to 30 
degrees.  Rather, it is quite apparent that the Veteran can 
flex pain-free well beyond 30 degrees.  Consequently, there 
is no basis for an increased evaluation on account of 
limitation of flexion.

The Board also notes that the recent medical evidence of 
record is entirely devoid of any indication of ankylosis of 
the thoracolumbar spine, thus precluding an increased 
evaluation on this basis.

As to the question of intervertebral disc syndrome, the 
December 2006 VA examination reflects that this was not 
present.  X-rays have been noted to show compression 
fractures at T-12 and L-1, with a six percent height loss.  
Treatment notes from March and December of 2005 raise the 
question of neurological symptoms.  At the same time, there 
is no indication whatsoever from the record that the Veteran 
has ever been prescribed any bedrest by a doctor on account 
of his service-connected disability.  There has also been no 
diagnosis of any chronic neurological disability as a 
consequence of the spinal disability, and in December 2007 
the Veteran denied radiation of pain down his legs.  Overall, 
there no basis for either an increased evaluation under 
Diagnostic Code 5243 or any separate compensable evaluations 
for associated objective neurological abnormalities.

Moreover, given the absence of findings supporting an 
increased rating during the entire pendency of this appeal, 
there is no basis for a "staged" rating in this case 
because the severity has been essentially consistent in terms 
of the applicable diagnostic criteria.

The Board further finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The general rating formula for diseases and 
injuries of the spine applies with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a.  Thus, the Veteran's back pain 
is expressly contemplated by the schedular rating criteria.  
Moreover, there is no evidence of that the Veteran's 
residuals of a compression fracture at T-12 required 
hospitalization.  Although the Veteran is unemployed, which 
SSA records and the Veteran's private physician attribute in 
part to his chronic back pain, including his low back pain, 
there is no objective evidence that this disability alone 
materially interferes with the Veteran's employment.  

Overall, there is no basis for an evaluation in excess of 20 
percent for residuals of a fracture of T-12, and the claim 
for that benefit is denied.

	B.  Psychiatric disorder

The Veteran claims that his psychiatric disorder is more 
severe than is contemplated by the currently assigned 50 
percent rating.  His psychiatric disorder is evaluated under 
38 C.F.R. 4.130, Diagnostic Code 9440, pursuant to the 
general rating formula for mental disorders.  

Pursuant to such formula, a rating of 50 percent is assigned 
where the Veteran exhibits occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term or long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to manage and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, his own occupation, 
or his own name.

In this case, the Veteran was afforded a VA-contracted 
psychiatric examination in November 2006.  At that time, he 
reported that he was resentful towards the military, 
irritable, restless, and had difficulty controlling his 
anger.  He reported two prior suicide attempts but the time 
that these attempts allegedly took place was not mentioned.  
The Veteran reported that he had a friend who helped him deal 
with his symptoms, but he reported that his friend was now 
dying.  The Veteran did not report any trouble sleeping.  He 
reported that his symptoms were constant.  They interfered 
with his daily functioning because he was irritable, unable 
to maintain relationships, resisted doing tasks, and had to 
take psychotropic medications.  

The examiner noted that the Veteran was prescribed a mood 
stabilizer and a benzodiazepine to treat his mental disorder, 
with poor response to both.  He did not receive psychotherapy 
within the prior year and was never admitted to a hospital 
for psychiatric reasons.  

The Veteran reported that he stopped working three years 
prior to the examination because the business where he was 
employed closed.  He reported that he could not concentrate 
or get along with other people.  He believed that he was able 
to maintain employment for 25 years because he the business 
where he worked was owned by his best friend.  

Upon examination, the Veteran's orientation was within normal 
limits.  His appearance, hygiene, and behavior were 
appropriate.  He displayed a flat affect.  His communication 
ability and speech were within normal limits.  The Veteran 
reported difficulty concentrating when reading.  The Veteran 
reported near continuous panic attacks premised upon fears 
that he would have a heart attack.  He was suspicious of the 
VA.  The Veteran did not report any delusions or 
hallucinations and no evidence of same were observed by the 
examiner.  The Veteran reported that he was obsessive about 
cleanliness and neatness and that this interfered with his 
routine activities and ability to get along with his 
roommates.  

The Veteran's thought processes were assessed as appropriate 
and his judgment was not impaired.  His abstract thinking was 
impaired, being either overly personalized or tangential.  
His memory was mildly impaired.  He expressed some passive 
suicidal ideation with no intent or plan.  

The examiner diagnosed adjustment disorder with panic; 
agoraphobia; obsessive compulsive disorder; and substance use 
in remission, all of which were deemed to be progressions of 
the Veteran's prior service connected diagnosis.  The Veteran 
was given a Global Assessment of Functioning (GAF) score of 
50.  A GAF of 41-50 is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The examiner indicated that the Veteran's 
psychiatric disorder caused him to be unable to relate to 
others or keep a job, and that it led the Veteran to become 
homeless.  The Veteran was deemed mentally capable of 
managing benefit payments.  He was intermittently unable to 
perform activities of daily living due to his agoraphobia but 
he could care for himself.  He had difficulty establishing 
and maintaining effective relationships due to his 
irritability and compulsions.  He was able to understand 
commands.  He did not appear to pose any threat to himself or 
others.  

VA treatment records show treatment for psychiatric 
difficulties.  When the Veteran returned in March 2004 to 
reestablish care at the VA he reported low mood, good 
appetite, and that he enjoyed reading, boating, and 
exercising.  He admitted to intermittent feelings of wanting 
to die, but he had no suicidal plans insofar as he reported 
"there is more to this life that I want to do!"  He 
reported having supportive friends but that he never married.  
He was then diagnosed with chronic adjustment disorder and 
dysthymia and was noted to be doing fairly well on his 
current medication regimen, which then consisted of an 
antidepressant and a benzodiazepine.  Subsequent treatment 
notes indicate that the Veteran was angry at VA and about the 
failure of his romantic relationships to last long.  He also 
reported that he disliked people although he reported relying 
on three friends.  The Veteran continued to report 
depression, anxiety, mood swings, fleeting feelings of 
hopelessness, and some generalized nonspecific paranoia.  He 
reported some improvement of these symptoms in early 2007.  
However, in September 2007 he reported that he would continue 
to feel depressed until he got more money from VA.  
Thereafter, he reported varying symptoms which sometimes 
improved or worsened, which the Veteran attributed to the 
varying intensity of his back pain and his financial 
situation. 

Records from a state public assistance agency addressing 
mental health and substance abuse concerns indicate that the 
Veteran was diagnosed with major depressive disorder 
("MDD"), "suspected" posttraumatic stress disorder (PTSD), 
and anxiety.  At an appointment there in June 2004, the 
Veteran denied recent substance abuse but noted that he was 
having difficulty secondary to financial problems.  He 
reported that he felt depressed more than half the time.  He 
was prescribed citalopram for depression.  

Giving the benefit of the doubt to the Veteran, the Board 
finds that his symptoms more closely approximately the 
criteria for a 70 percent rating.  The Veteran exhibited 
apparently total social and work impairment and well as mood 
difficulties.  He expressed passive suicidal ideation and 
reported engaging in obsessive compulsive rituals that caused 
interpersonal difficulties and interfered with routine 
activities.  He also endorsed a high level of anxiety and 
near continuous panic.  He further repeatedly expressed that 
he had difficulty maintaining interpersonal relationships, 
although he did maintain a few friendships.  

However, the evidence does not show that the criteria for a 
100 percent have been met.  While the Veteran is unemployed 
and described interpersonal difficulties, he did not exhibit 
total social impairment.  A 100 percent rating under 
Diagnostic Code 9440 requires that both occupational and 
social impairment be shown, but it is clear from the 
Veteran's pertinent treatment and examination reports that he 
has continued to have supportive relationships with at least 
a few other individuals.  There has been no separate 
commentary to suggest total social impairment.  

Moreover, while the Veteran expressed some generalized 
paranoia, there was no evidence of delusions, hallucinations, 
or other psychotic symptoms.  Although he expressed some 
suicidal ideation, he was not evaluated either by the VA 
contracted examiner or his treating clinicians as being a 
danger to himself or others and he was never hospitalized for 
psychiatric reasons.  His communication ability was assessed 
to be within normal limits, and there is no evidence that he 
exhibited any gross impairment in his thought processes at 
any time.  While his agoraphobia intermittently interfered 
with his ability to perform certain tasks, he was nonetheless 
able to care for himself and maintain his personal hygiene.  
The examiner assessed the Veteran as competent to manage 
benefit payments.  While he did exhibit some memory loss, 
this was assessed as fairly mild.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun, 11 Vet. App. at 115 (2008).  The symptoms described by 
the Veteran are fully contemplated within the 70 percent 
rating assigned herein.  The Veteran was never hospitalized 
for his psychiatric difficulties.  While the Veteran is 
unemployed, which he alleges is due in part to his 
psychiatric problem, this circumstance will be addressed with 
respect to the Veteran's claim for TDIU.  

Overall, the evidence supports a 70 percent evaluation, but 
not more, for the service-connected psychiatric disorder.  To 
this extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, given the determinations discussed above, the 
Veteran is service connected for residuals of a compression 
fracture at T-12, rated 20 percent disabling; and a 
psychiatric disorder, rated 70 percent disabling.  Therefore, 
he meets the schedular criteria for consideration for TDIU 
under 38 C.F.R. § 4.16(a).  

In the present case, as indicated above, there is copious 
documentation suggesting an inability to work as due to 
service-connected disabilities, notably the Veteran's 
psychiatric disability.  The 2002 SSA grant was predicated on 
disability due to a mood disorder and a back disorder.  While 
a July 2005 letter from a VA nurse practitioner indicated 
that, with adequate pain relief, the Veteran would most 
likely be able to perform sedentary work that did not involve 
overhead lifting or bending, it appears that the nurse 
practitioner considered only the functional effects of the 
Veteran's orthopedic disabilities and not his psychiatric 
disorder.  As noted above, the VA-contracted examiner who 
performed the November 2006 psychiatric examination opined 
that the Veteran was unable to work due to his psychiatric 
difficulties.  Additionally, the Veteran's primary care 
physician submitted a letter dated in September 2008, in 
which he opined that the Veteran was unable to work due to 
his psychiatric problems and chronic pain.  

Given this evidence of unemployability due to the Veteran's 
service-connected disabilities, and the absence of persuasive 
evidence to the contrary, the claim of entitlement to TDIU is 
granted in full.  38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 20 percent for residuals of a 
compression fracture at T-12 is denied.

A rating in of 70 percent, but no higher, for a psychiatric 
disorder is granted for the entire period of this appeal, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A total rating by reason of individual unemployability is 
granted for the entire period of this appeal, subject to the 
laws and regulations governing the payment of monetary 
benefits.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


